People v Lott (2021 NY Slip Op 04376)





People v Lott


2021 NY Slip Op 04376


Decided on July 14, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 14, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2019-02996
 (Ind. No. 17-01028)

[*1]The People of the State of New York, respondent,
vDexter Lott, appellant.


Scott M. Bishop, White Plains, NY, for appellant.
Miriam E. Rocah, District Attorney, White Plains, NY (Christine DiSalvo and William C. Milaccio of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Larry J. Schwartz, J.), rendered December 12, 2018, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the County Court erred in sentencing him in absentia is academic, as the defendant has already served the entirety of his sentence (see People v Baptiste, 181 AD3d 696, 696; People v Papanye, 159 AD3d 482, 483). In any event, under the circumstances of this case, the court properly determined that the defendant had absconded after pleading guilty and, therefore, forfeited his right to be present for sentencing (see People v Howington, 216 AD2d 960, 960; People v Scott, 188 AD2d 626, 626).
RIVERA, J.P., HINDS-RADIX, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court